Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 2 and 12: It is unclear from the claim whether the “a stable state” and “another stable state” of claims 2 and 12 are one of the stable states enumerated in claims 1 and 10.  That is, it is unclear whether either of the stable state and another stable state in the claims are the “first stable state” that the transition occurs from, the “second stable state” which is reached after the transition, or a third (or fourth) stable state unrelated to either of the first stable state or the second stable state.  For the purpose of examination with regard to the prior art the claim is being interpreted so though the “a stable state” corresponds to the first stable state and the “another stable state” corresponds to the second stable state.
With regard to claims 2 and 12: It is additionally unclear how the “one mode” claimed in the claims is structurally related to the other elements of the claims, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  It is unclear whether the mode referred to in the claim is required to be related to the driving member and control circuit, the electronic device itself, or some other, unclaimed, portion of the holding device.
With regard to claims 4 and 14: It is unclear from the claim whether the “a stable state” of claims 4 and 14 is one of the stable states enumerated in claims 1 and 10.  That is, it is unclear whether the stable state in claims 4 and 14 is the “first stable state” that the transition occurs from, the “second stable state” which is reached after the transition, or a third stable state unrelated to either of the first stable state or the second stable state.
With regard to claims 4 and 14: It is additionally unclear how the “photographing screen” claimed in the claims is structurally related to the other elements of the claims, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  It is unclear whether the photographing screen is an additional screen or an image displayed on the screen of the electronic device, and in either case it is unclear how the photographing screen and the screen of the electronic device might be considered to be “in the same direction”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-5, 7-8, 10-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saika et al (US Patent 9,874,308 B2) in view of Cook et al (US Patent 5,708,338).
With regard to claims 1 and 11: Saika discloses a handheld pan tilt zoom (see Figure 6) which comprises a holding device (shown in detail in Figures 3A-3B) and a handle 600 coupled to the holding device, wherein the holding device includes a support base (camera frame 130); a driving member for driving the support base (gimbal motor 301) and a control circuit which controls the application to drive power to via the driving member to move the support member (gimbal control system 150, see Figure 1 and column 7 lines 19-56 which discusses the basic operation of the gimbal control system). Saika further discloses transitioning the gimbal with a mounted electronic device (camera 120) from a first stable state to a second stable state.  This is disclosed by the discussion on Saika of controlling the gimbal system to move from a first orientation (the current position of the gimbal before the gimbal is driven) to a second “preferred” or user set orientation (the position of the gimbal after driving the gimbal to the set orientation, see for example column 7 lines 26-31 and column 11 lines 4-25).
Saika does indicate that some form of motor drive timeout is present in the control system to protect the motor if some form of obstruction is present, see column 15 lines 36-43, but does not go into sufficient detail regarding the control scheme used to be reasonably considered to anticipate the claimed configuration of the control circuit 
Cook teaches a method of monitoring a moving system and preventing damage or injury if the system is determined to be obstructed.  Obstruction is determined and motor power reduction/stop is determined in Cook by monitoring the movement of the system and comparing the time taken for the system to move a particular distance to the expected time for the system to move a particular distance, see column 3 line 60 through column 4 line 15 discussing the obstruction detection by the position interval exceeding a calculated predetermined period and the response of the system to such a determination.  Cook teaches that this method is preferable to determining motor stall by monitoring motor current as it takes into account the variations in the system such as differences in friction, see column 2 lines 20-29. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Saika to incorporate the obstruction detection method as taught by Cook in order to detect obstruction or blockage of the gimbal arms when moving from one position to another even when the operating conditions of the gimbal change in a way which alters the movement performance of the gimbal, and prevent damage to the system.

With regard to claims 3 and 13: Saika does not disclose the inclusion of a driving member control switch which rends a restart command to the control circuit to restore 
Cook teaches the inclusion of a control switching routine where a restart command is sent to the control circuit to restart the power output of the driving member after the control circuit stops supplying power output.  The restarted power output is taught as being performed opposite from the original power output, allowing the driven member to be pulled away from any obstruction, see column 4 lines 10-15.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have included the control switching routine of Cook in the combination of Saika and Cook in order to allow the combination to automatically drive the holding device away from any obstruction encounter, allowing the obstruction to be easily removed from the holding device.

With regard to claims 4 and 14: The electronic device of Saika is disclosed as being a photographing device (a camera, see column 6 line 39) which is mounted to the electronic holding device while the holding device is in a stable state and which includes a screen which is used as a photographing screen for the photographic device.  See column 6 line 65 through column 7 line 4 as well as column 20 lines 66 though column 21 line 3 indicating that the screen of the electronic device is used to replay photographic information to the user of the device and can be thus reasonably considered to display a “photographing screen”.  Since the photographing screen of Saika is displayed on the electronic device screen of Saika the photographing screen is always in the same direction as the electronic device screen.

With regard to claims 5 and 15: The support base of Saika, shown in more detail in Figure 5, includes a base body upon which a holding member is disposed (the base body is the portion of the body upon which the connectors 510 and 520, which correspond to the claimed “holding member”, are formed) and a locking member 530, the locking member being connected to the base body and locked to the base body to clamp the electronic device with the holding member.  See column 18 line 39-column 19 line 25, particularly column 19 lines 14-19 discussing the latching operation by which the camera is secured to the support base.

With regard to claims 7 and 17: The support base of Saika is disclosed as forming a receiving portion into which the electronic device is at least partially received. See Figure 5 and column 19 lines 14-25 discussing the latch structure of the support base, and Figures 3A and 6 showing the camera being positioned within the empty space defined by the latch structure.

With regard to claims 8 and 18: Saika discloses that the holding device includes a support arm 315 which is coupled to the driving member and driven by the driving member (see column 10 lines 47-49 disclosing connection of the arm 315 to the drive motor 301).

With regard to claims 10 and 20: The holding device of Saika is disclosed as including first, second, and third rotating brackets which are rotatably connected in .

    PNG
    media_image1.png
    679
    782
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 6, 9, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 2 and 12: The prior art does not disclose a configuration where the preset time duration is specifically a transition duration of the transition from the first stable state to the second stable state.  Instead the prior art teaches setting the preset time to correspond to the expected time required to move between two sensed positions during the transition between the first stable state to the second stable state.  That is, the preset time duration is not the total time taken between the two stable states but instead a smaller division of that total time to allow for rapid response to obstructions.
With regard to claims 6 and 16: The prior art does not teach the combination of limitations of claims 1 and 5 or 11 and 15 with the additional limitations as claimed with regard to the structure of the locking member.
With regard to claims 9 and 19: The prior art does not teach the positioning of the control circuit within the support arm itself as claimed.  Instead the prior art generally . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LEON W RHODES, JR/Examiner, Art Unit 2852